Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 94 and 97-98 are pending.

2.  Applicant’s Response and declarations of Russell P. Rother and Mary Lyons filed on 10/11/2022 are acknowledged.

3. Applicant has overcome the outstanding ODP rejections of record because each of these rejections rested on the secondary references Zhou and Soltys, which as noted above have been removed as prior art. 


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5. Claims 94 and 97-98 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou (J Immunol 2007; 179; 8562-85778 2007, of record) and Soltys et al. (Ann. Ny.Y. Acad. Sci, 1132, 220-224, published in volume 1132, June 2008, of record), in view of Hillmen et al. (NEJM, 2006, of record).
Zhou teaches that in myasthenia gravis (MG), patients produce nicotinic acetylcholine receptor (AChR) autoantibodies that cause neuro-muscular transmission failure, eventuating in muscle weakness (p. 8562, lines 1-3) and that in experimental MG (EAMG), AChR abs appear to act by directly blocking AChR function, accelerating AChR degradation or through activation of complement (p. 8562, 2nd ¶). 
Zhou further teaches that in a rat model for myasthenia gravis (MG), anti-C5 mAb treatment 24 h after disease induction restored strength in two-thirds of the rats (abstract). The patients which are the rats are considered to be anti-AChR antibody positive because Zhou teaches that the rats received ip injections of rat anti-mouse muscle AChR mAb (p. 8562 under “materials and methods”) 
With respect to claim 97 (patient exhibits a substantial improvement in at least two symptoms of MG during the first four weeks of treat), Zhou teaches that administration of the anti-C5 mAb to rats with existing disease ameliorated muscle weakness (p. 8564, 1st ¶) and that neuromuscular junctions from diaphragms of rats treated with the neutralizing anti-C5 mAb showed only minimal changes (p. 8565, 2nd column, 1st ¶). Zhou teaches that the anti-C5 mAb treated rats demonstrated striking improvement compared to controls within 48 h (p. 8564, 2nd column, lines 1-3).
Zhou teaches that the anti-C5 mAb eculizumab have demonstrated long term safety and efficacy in paroxysmal nocturnal hemoglobinuria (P. 8562, ¶4). 
Soltys also teaches that antibody against the C5 component of complement (eculizumab) has proven safe and effective in chronic treatment of PNH and could prove to be a particularly good agent for severe MG (p. 223, lines 4-6). 
The prior art teachings differ from the claimed invention in the recitation that that eculizumab is administered at least 600 mg once per week for the first four weeks of treatment of MG and beginning one week after the initial four week treatment, administering a maintenance dose of at least 900 mg of eculizumab every two weeks as in base claim 94 and that the maintenance does of eculizumab is administered every two weeks until the patient’s MG is in remission as in claim 97. 
Hillmen teaches a phase 3 trial in patients with PNH at a dose of 600 mg weekly for 4 weeks, followed 1 week later by 900 mg every other week through week 26. Hillman teaches that eculizumab was effect therapy for PNH (p. 1233, lines 4-6 and last line). 
It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. [I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).]
In the instant case, the primary references teach that administration of an anti-C5 antibody is effective in the treatment of MG and further suggests that administration of the anti-C5 antibody eculizumab which was previously shown to be clinically effective in the treatment of PNH would be effective for treating MG. Those of skill in the art would look to dosing regimen for the treatment of PNH which are taught by Hillmen for the currently recited dosing regimen given the suggestion of the primary references or to have at least considered such dosing  to be an optimization variable within the skill of the art. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Examiner’s Rebuttal

Applicants’ Response was not considered persuasive for the following reasons:

First, Applicant refers to declarations filed in parent application 15282464.  Those declarations are not of record in the present case.  If applicant wishes those declarations to be considered, applicant must submit them.

The declarations of Russell P. Rother and Mary Lyons filed on 10/11/2022 are also deficient for the following reasons:

The Rother Declaration

The declaration under 37 CFR 1.131 by Rother does provide evidence of conception prior to the critical date.  However it does not 1) State that the conception occurred in the US or a NAFTA or WTO country.  See MPEP 715.07(c).  This could be cured by affirmative statements by the declarant as to where the conception occurred.

The declaration also does not allege that there was any diligence in working towards filing a patent application.  This could be cured by an affirmative statement that the inventor diligently worked in preparation of a patent application, as explained in the declaration by Mary Lyons.



The Lyons Declaration

The declaration by Lyons does not state that the allegedly diligent activities took place in the US or a NAFTA or WTO country.  This could be cured by affirmative statements as to where the diligent activities occurred.  Because this declaration contains many exhibits, it would be useful if applicant could explain where some of the exhibits occurred or were prepared.

Note that the Lyons declaration has been considered persuasive with respect to providing evidence of diligence throughout the relevant time periods. The Declaration of Mary Lyon in conjunction with the attached exhibits for example present emails and letters establishing that during the various time periods which were considered to be not accounted for in the parent case, Alexion was engaged in various meetings, the exchange of emails and letters both internally and with the FDA concerning the development program for eculizumab in myasthenia gravis (MG). (for meeting summaries see for example see Exhibit A -12/9/2007, for emails concerning MG development and IND meetings, see Exhibit B –11/21/2007, Exhibit G –12/19/2007, Exhibit D – 12/4/2007, Exhibit I – 1/8/2008, Exhibit J – 1/10/2008, Exhibit K – 1/14/2008Exhibit M – 1/25/2008, Exhibit O –2/20/2008, Exhibit P –2/20/2008, Exhibits R-AB –various dates for 3/2008, Exhibit AD –4/1/2008, Exhibit AE –4/7/2008, Exhibit AH –email reflecting biweekly meetings effective 5/20/2008 concerning MG project team meetings; for FDA letter correspondence see for example Exhibit F -Request for a Pre-IND Meeting with the FDA 12/17/2007, Exhibit N –2/1/2008 –Letters to FDA concerning pre-IND meeting for eculizumab for treatment of MG), Exhibit AC –2/28/2008, original IND submission to FDA.

6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 21, 2022				/JAMES  ROGERS/

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644